Title: To James Madison from Robert Mackay, 23 February 1821
From: Mackay, Robert
To: Madison, James


                
                    Dr Sir.
                    Fredericksburg Feby 23. 1821.
                
                Yr favour 20th. is before me. I regret exceedingly that the Saw does not meet your expectations. Being no judge myself, I requested others to choose, and at Same time agreed that it should be returned if it did not answer. I have mentioned the Subject to Mr. Richards from whom it was purchased, who Says he is willing to take it back, although holes are punched, provided it has not been used so as to be perceived & thereby prevent a Sale. I however imagine this is the case.
                The letter for Mr. Maury is already forwarded. Yours with esteem,
                
                    Robert Mackay
                
             